UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedJune 30, 2012 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value 13,661,192 shares as of August 1, 2012. INDEX Page No. PART I Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 PART II Other Information Item 1 Legal Proceedings 19 Item 6 Exhibits 19 Signatures 20 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance Inventories Other current assets Total current assets Property and equipment: Leasehold improvements Equipment at customers Machinery and equipment Accumulated depreciation and amortization ) ) Property and equipment, net Intangible and other assets, net Total assets $ $ - 3 - CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred gain on sale and leaseback of property Income taxes payable Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value per share, 1,000,000 shares authorized - Series A convertible preferred stock, 95,500 shares issued and outstanding, liquidation value of $10,280,042 at June 30, 2012 Series A exchangeable preferred stock, 54,500 shares issued and outstanding; liquidation value of $5,902,977 at June 30, 2012 Common stock, $.004 par value per share, 40,000,000 shares authorized, 13,739,996 and 13,701,273 shares issued at June 30, 2012 and December 31, 2011, respectively, including shares held in treasury Common stock held in treasury, at cost – 86,000 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. - 4 - CAS Medical Systems, Inc. Condensed Consolidated Statements of Operations
